453 F.2d 1372
UNITED STATES of America, Plaintiff-Appellee,v.Earlie HIGGINBOTTAM, Defendant-Appellant.
No. 71-2606 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 19, 1972.

Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1a


*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I
1a See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970).
Defendant was convicted of unlawfully and knowingly possessing a quantity of whiskey in immediate containers not having stamps affixed thereto as required by law, 26 U.S.C. Sec. 5604(a) (1).  On this appeal he contends the evidence was not sufficient to sustain the conviction, that the indictment was defective, and that he was entrapped.